UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 24F-2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 1. Name and address of issuer: Curian Variable Series Trust 7601 Technology Way Denver, CO 80237 2. The name of each series or class of securities for which this Form is filed (If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] Series Name Series ID Class ID Curian Guidance – Balanced Income Fund S000035579 C000108990 Curian Guidance – Equity 100 Fund S000037896 C000116992 Curian Guidance – Fixed Income 100 Fund S000037897 C000116993 Curian Guidance – Institutional Alt 65 Fund S000035592 C000109003 Curian Guidance – Institutional Alt 100 Fund S000035593 C000109004 Curian Guidance – Maximum Growth Fund S000035589 C000109000 Curian Guidance – Maximize Income Fund S000035568 C000108979 Curian Guidance – Moderate Growth Fund S000035588 C000108999 Curian Guidance – Rising Income Fund S000035587 C000108998 Curian Guidance – Tactical Maximum Growth Fund S000035591 C000109002 Curian Guidance – Tactical Moderate Growth Fund S000035590 C000109001 Curian Dynamic Risk Advantage – Aggressive Fund S000035573 C000108984 Curian Dynamic Risk Advantage – Diversified Fund S000035572 C000108983 Curian Dynamic Risk Advantage – Income Fund S000035574 C000108985 Curian Tactical Advantage 35 Fund S000035569 C000108980 Curian Tactical Advantage 60 Fund S000035570 C000108981 Curian Tactical Advantage 75 Fund S000035571 C000108982 Curian/DFA U.S. Micro Cap Fund S000037898 C000116994 Curian/American Funds Growth Fund S000035575 C000108986 Curian/Epoch Global Shareholder Yield Fund S000035577 C000108988 Curian/FAMCO Flex Core Covered Call Fund S000035578 C000108989 Curian/Franklin Templeton Frontier Markets Fund S000037899 C000116995 Curian/Franklin Templeton Natural Resources Fund S000035580 C000108991 Curian/Neuberger Berman Currency Fund S000037900 C000116996 Curian/Nicholas Convertible Arbitrage Fund S000035582 C000108993 Curian/PIMCO Credit Income Fund S000035583 C000108994 Curian/PineBridge Merger Arbitrage Fund S000035584 C000108995 Curian/The Boston Company Equity Income Fund S000035585 C000108996 Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund S000035586 C000108997 Curian/Van Eck International Gold Fund S000037901 C000116997 3.Investment Company Act File Number: 811-22613 Securities Act File Number: 333-177369 4(a).Last day of fiscal year for which this Form is filed: December 31, 2012 4(b).[]Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer’s fiscal year.).(See Instruction A.2) 4(c).[]Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i) Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ 83,020,807 (ii) Aggregate price of securities redeemed or repurchased during the fiscal year: (iii) Aggregate price of securities redeemed or repurchased during any prior fiscal year ending no earlier than October 11, 1995 that were not previously used to reduce registration fees payable to the Commission: $ 0 (iv) Total available redemption credits [add Items 5(ii) and 5(iii)]: (v) Net sales if Item 5(i) is greater than Item 5(iv) [subtract Item 5(iv) from Item 5(i)]:$ 40,266,650 (vi) Redemption credits available for use in future years $ if Item 5(i) is less than Items 5(iv) [subtract Item 5(iv) from Item 5(i)]: (vii) Multiplier for determining registration fee (See Instruction C.9): x0.00013640 (viii) Registration fee due [multiply Item 5(v) by item 5(vii)] (enter “0” if no fee is due): $ 5,492 6.Prepaid Shares If the response to Item 5(i) was determined by deducting an amount of securities that were registered under the Securities Act of 1933 pursuant to rule 24e-2 as in effect before October 11, 1997, then report the amount of securities (number of shares or other units) deducted here: If there is a number of shares or other units that were registered pursuant to rule 24e-2 remaining unsold at the end of the fiscal year for which this form is filed that are available for use by the issuer in future fiscal years, then state that number here: . 7. Interest due if this Form is being filed more than 90 days after the end of the issuer’s fiscal year (see Instruction D): +$ 0 8. Total of the amount of the registration fee due plus any interest due [line 5(viii) plus line 7]: $ 5,492 9. Date the registration fee and any interest payment was sent to the Commission’s lockbox depository:March 15, 2013 Method of Delivery: [X] Wire Transfer [] Mail or other means SIGNATURES This report has been signed below by the following persons on behalf of the issuer and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Daniel W. Koors Daniel W. Koors Treasurer and Chief Financial Officer Date: March 19, 2013 *Please print the name and title of the signing officer below the signature.
